ORDER
Pursuant to the provisions of S.C. CONST. Art. V, § 4
IT IS ORDERED that effective 12:01 a.m., August 12, 2015, Joseph M. Strickland is hereby appointed to fulfill the duties of the Richland County Master-in-Equity as interim Master-in-Equity, to so serve until another duly appointed Master-inEquity assumes the duties of that office, or until further Order of this Court, whichever shall first occur. This vacancy is due to the resignation of the Honorable Joseph M. Strickland on August 11, 2015.
As interim Master-in-Equity, Joseph M. Strickland shall have all rights, powers, duties responsibilities and judicial immunity of Masters-in-Equity pursuant to the laws of South Carolina.
This order is effective nunc pro tunc August 12, 2015.
s/Jean H. Toal
Jean H. Toal
Chief Justice of South Carolina